The plaintiff in error, hereinafter called the defendant, was convicted of grand larceny, and sentenced to imprisonment for one year and one day in the state penitentiary, and appeals.
The record in this case was filed in this court on the 22d day of October, 1931; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.